[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                 March 28, 2006
                               No. 05-14609
                                                               THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A95-263-780

SANDRA CAROLINA RIVERA,


                                                                          Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 28, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Sandra Carolina Rivera, proceeding pro se, petitions for review of the
decision of the Board of Immigration Appeals that affirmed the denial of her

application for asylum and withholding of removal under the Immigration and

Nationality Act (INA) and the United Nations Convention Against Torture (CAT).

We deny the petition.

      Because the BIA adopted the decision of the Immigration Judge, we review

the decision of the Immigration Judge as if it were the decision of the BIA. Al

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review de novo the

legal determinations of the BIA. Id. “Administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). “The trier of fact must determine

credibility, and this court may not substitute its judgment for that of the

[Immigration Judge] with respect to credibility findings.” D-Muhumed v. United

States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

      Rivera, a citizen of Colombia, entered the United States on January 15,

2002, as a non-immigrant visitor with permission to stay until July 14, 2002, but

Rivera remained in the United States beyond that date without authorization. The

Immigration and Naturalization Service issued Rivera a notice to appear on July

31, 2002. Rivera filed an application of asylum and withholding of removal and

alleged that she entered the United States to escape death threats from the


                                           2
Revolutionary Armed Forces of Colombia (FARC) based on her father’s political

activity.

       At the asylum hearing, Rivera stated that her father was first threatened by

the FARC in 1998 because of his activities with the conservative party, and when

he did not stop his activities, the threats were extended to the entire family.

Although her asylum application mentioned only her father’s activity, Rivera

testified at the hearing that she assisted her father in his political activity by

preparing educational materials for peasants. In 2001, Rivera and her family

received threats by telephone. The family relocated several times within the city of

Bogota to avoid the FARC. Rivera alleged that, after each move, the family would

receive a telephone call stating that the FARC knew where they were located. In

late January 2002, Rivera and her parents left Colombia. Rivera came to the

United States, and her parents moved to Ecuador. Rivera also alleged that her

mother’s cousin had been assassinated by the FARC after she left Colombia.

Rivera filed several documents in support of her application.

       On cross-examination, Rivera stated that she did not mention her

involvement in the conservative party in her asylum application because her

attorney said it was unnecessary. Rivera stated that she did not report the 2001

telephone calls at the time they were received. She stated that she had a valid visa


                                             3
to come to the United States since 1999 but waited until January 2002 to leave

Colombia. Rivera stated that she never had any personal contact with the FARC,

was never physically harmed in Colombia, and never attempted to relocate outside

of Bogota. Rivera also stated that she came to the United States, instead of going

with her parents to Ecuador, because she could continue learning English and the

economy is better in the United States.

      At the close of the testimony, the Immigration Judge concluded that Rivera’s

“testimony was not sufficiently detailed, consistent or believable to provide a

plausible or coherent account of the basis for her fears and thus cannot suffice to

establish her eligibility for asylum, withholding of removal or Torture Convention

relief.” The Immigration Judge concluded that the threats about which Rivera

complained did not rise to the level of persecution, there was no evidence to

connect the death of her mother’s cousin to Rivera’s allegations of persecution, and

the actions of Rivera and her family did not comport with the behavior of people

fleeing persecution. In addition, the Immigration Judge stated that he had concerns

about the authenticity of some of Rivera’s documents. The Immigration Judge

denied asylum and withholding of removal.

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). An alien is entitled to asylum if he or she can


                                          4
establish, with specific and credible evidence past persecution on account of his or

her membership in a particular social group, political opinion, or other statutorily

listed factor, or a “well-founded fear” that his or her membership in a particular

social group, political opinion, or other statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

“Demonstrating such a connection requires the alien to present specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of such an opinion.” Id. (citation and internal quotation

marks omitted). In addition, “an applicant must demonstrate that his or her fear of

persecution is subjectively genuine and objectively reasonable.” Id. at 1289.

      Substantial evidence supports the decision of the Immigration Judge that

Rivera did not suffer past persecution or have a well-founded fear of future

persecution. The telephone threats to Rivera and her family did not rise to the level

of persecution, Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1231 (11th

Cir. 2004), and the documents presented by Rivera regarding her the death of her

mother’s cousin did not establish that the death was related to Rivera’s allegations

of persecution.

      Rivera’s petition for review of the denial of her application for withholding

of removal and relief under the Convention Against Torture also fails. Because


                                            5
Rivera failed to establish the lesser burden of entitlement to asylum, she also

cannot establish entitlement to withholding of removal, D-Muhumed, 388 F.3d at

819, and Rivera did not show that she “more likely than not” would be tortured if

returned to Colombia, 8 C.F.R. § 208.16(c)(2).

      PETITION DENIED.




                                          6